Citation Nr: 0117401	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for claimed retinitis 
pigmentosa.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1966 to 
September 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in November 1999.  



REMAND

In this case, the veteran contends that the symptoms of 
retinitis pigmentosa were first manifested during his period 
of military service.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

A careful review of the service medical records shows that 
the veteran noted reading problems and eye trouble on his 
Report of Medical History at induction in December 1965.  The 
Report of Medical Examination in December 1965 noted a visual 
defect.  Specifically, distant vision was recorded as 20/50 
in the right and left eyes.  Near vision was recorded as J-6 
in both eyes.  A February 1966 also noted defective vision of 
20/50 in the right eye and 20/40 in the left eye correctable 
to 20/20 NCD.  A prescription for glasses was provided.  

The veteran was medically discharged after 7 months of 
service due to an emotionally unstable personality.  The 
service medical records were negative for any complaints, 
diagnosis or findings of retinitis pigmentosa.  

VA and private outpatient treatment records show a diagnosis 
of retinitis pigmentosa as early as 1972.  A 1972 record from 
a private hospital indicated that the veteran had had blurred 
vision for 2 years.  

Other, more legible VA outpatient records dated from 1979 
confirm the diagnosis of retinitis pigmentosa.  An April 1997 
VA inpatient discharge summary noted that the veteran was 
diagnosed with retinitis pigmentosa in 1971.  

One of the veteran's private ophthalmologists prepared a 
letter in September 1998 subsequent to an examination 
regarding the retinitis pigmentosa.  The ophthalmologist 
noted that the examination revealed evidence of light 
perception vision in both eyes.  The retinal examination 
showed evidence of severe retinitis pigmentosa in both eyes.  
The ophthalmologist explained that retinitis pigmentosa was a 
genetic condition that initially caused severe impairment of 
night vision and peripheral vision.  As the patients grow 
older, their central vision became involved as well.  

In reviewing medical records, the examiner noted that the 
veteran already had slightly impaired central vision while in 
the military in 1966, with documented vision of 20/30 to 
20/50.  The ophthalmologist also noted that the veteran was 
diagnosed with retinitis pigmentosa in 1972 while being 
evaluated for progressive blurry vision.  The ophthalmologist 
opined that the diagnosis of retinitis pigmentosa could 
certainly have been made six years earlier while in the 
military if the peripheral retina had been examined as part 
of a complete ocular examination.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in November 1999.  The veteran testified 
that he had injured his head during service by slamming into 
a bulkhead which was sticking out of a door.  The veteran 
indicated that the impact knocked him unconscious.  The 
veteran testified that he did not see the bulkhead and that 
it was the first incident during which he could remember that 
his peripheral vision was obscured.  

The veteran also testified that he did not wear glasses in 
the military even though his service medical records document 
that he was provided with a prescription for corrective 
vision glasses.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  

The regulations provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2000).  

The provisions of 38 C.F.R. § 3.303(c) exclude congenital 
defects from consideration for service connection:  
"congenital or developmental defects, . . . are not diseases 
or injuries within the meaning of applicable legislation."  

The VA General Counsel, in a precedent opinion binding on VA 
pursuant to 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5, 
reasoned that the term "disease" in 38 U.S.C.A. §§ 1110 and 
1131 and the term "defect" in 38 C.F.R. § 3.303(c) are 
mutually exclusive, and concluded that service connection may 
be granted for diseases, but not defects, of a congenital, 
developmental, or familial origin.  VA Gen. Couns. Prec. Op. 
82-90 (July 18, 1990) (originally issued as VA Gen. Couns. 
Prec. Op. 1-85 (Mar. 5, 1985)).

The opinion advised that, when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition.  That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment 
and was not aggravated by such service. 38 U.S.C.A. § 1111 
(West 1991).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. 38 C.F.R. § 3.306(b) (2000).  

In this regard, and in light of the evidence of record, 
specifically the September 1998 private ophthalmologist's 
opinion, and the veteran's hearing testimony, the Board finds 
that the case should be remanded to afford the veteran a VA 
examination the purpose of determining the nature and likely 
etiology of the retinitis pigmentosa.  

Due to the necessity of a VA examination, all pertinent 
medical records should be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
retinitis pigmentosa, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran that 
have not been previously secured should 
be obtained and associated with the 
claims file.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed retinitis 
pigmentosa.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
retinitis pigmentosa disability.  Based 
on his/her review of the case, the 
examiner should provide an opinion, with 
adequate rationale, of the likelihood 
that the veteran has current disability 
manifested by retinitis pigmentosa due to 
disease or injury that was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


